         Case 1:20-cv-06880-KPF Document 29 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KORPAK, LTD.,

                          Plaintiff,
                                                     20 Civ. 6880 (KPF)
                   -v.-
                                                          ORDER
WILLIAMS LEA INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On February 4, 2021, this matter was referred to Magistrate Judge

Robert W. Lehrburger for a settlement conference. (Dkt. #25). As the Court

understands that the conference before Magistrate Judge Lehburger did not

result in a resolution of this matter, the Court directs the parties to submit a

letter regarding their proposed next steps on or before March 30, 2021. The

letter may propose a briefing schedule on Plaintiff’s contemplated motion for

partial dismissal of Defendant’s counterclaims, should Plaintiff still wish to

pursue its motion. (See Dkt. #22).

      SO ORDERED.

Dated:       March 16, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
